               Case 20-10553-CSS   Doc 973-3   Filed 09/08/20   Page 1 of 3




                                    Exhibit C
                                    Proposed Order




ACTIVE.124982959.02
               Case 20-10553-CSS             Doc 973-3        Filed 09/08/20       Page 2 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

____________________________________
In re:                               )                  Chapter 7
                                     )
ART VAN FURNITURE, LLC, et. al., 1   )                  Case No 20-10553 (CSS)
                                     )
                  Debtors.           )                  Jointly Administered
____________________________________)
                                                        Re: D.I. _____


       ORDER GRANTING MOTION OF ELSTON ACQUISITION, LLC FOR AN
          ORDER THAT (A) ALLOWS ITS CHAPTER 11 AND CHAPTER 7
     ADMINISTRATIVE EXPENSE CLAIMS AND (B) COMPELS THE CHAPTER 7
    TRUSTEE TO IMMEDIATELY PAY THE ADMINISTRATIVE EXPENSE CLAIMS

        Upon consideration of the motion (the "Motion") of Elston Acquisition LLC (the

"Landlord") pursuant to 11 U.S.C. §§ 105(a), 365(d), 503(a) and (b)(1)(A), 507(a)(2) for entry of

an order (i) allowing the Landlord's Chapter 11 and Chapter 7 administrative expense claims, and

(ii) compelling the Chapter 7 Trustee to immediately pay such claims; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and this Court being able to issue a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

District is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

notice of the Motion having been given; and it appearing that no other or further notice is required;

and this Court having found that the relief requested in the Motion is in the best interests of the



1
 The Debtors in these cases, along with the last four digits of each Debtors' federal EIN, are as follows: Art Van
Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC (2537); AVF
Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of Canada, LLC
(9491.); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc. (1484); Sam
Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors' service address in these chapter
11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
             Case 20-10553-CSS         Doc 973-3      Filed 09/08/20      Page 3 of 3




Debtors' estates, their creditors, and other parties in interest; and sufficient cause appearing

therefor, it is here by ORDERED THAT:

       1.      The Motion is GRANTED.

       2.      Landlord shall have the following allowed claims:

               a. Chapter 11 Administrative Rent Claim in the amount of $13,178.46 and a

                   Chapter 11 Stub Rent Claim in the amount of $51,049.40 for a total Chapter 11

                   Administrative Claim of $64,227.86.

               b. Chapter 7 Administrative Rent Claim in the amount of $247,542.03.

       3.      Trustee shall pay Landlord the Chapter 11 Administrative Claim and the

Chapter 7 Administrative Rent Claim within seven (7) days of the entry of this Order.

       4.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.
